SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials NV ENERGY, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Michael W. Yackira President and Chief Executive Officer [March 21, 2011] To Our Stockholders: On behalf of the Board of Directors, I am pleased to invite you to attend the 2011 Annual Meeting of the Stockholders of NV Energy, Inc. The Annual Meeting will be held on Tuesday, May 3, 2010 at 8:00 a.m. Pacific Time at NV Energy’s Southern Operations Center (Beltway Complex), located at 7155 Lindell Rd., Las Vegas, NV 89118. The formal notice of the Annual Meeting is set forth on the next page. A map of the Annual Meeting location can be found at the end of the attached proxy statement. The matters to be acted upon at the meeting are described in the attached proxy statement. During the meeting, you and other stockholders will have the opportunity to ask questions and comment on the Company’s operations. Board members, officers, and other employees of the Company will be available to visit with you before and after the formal meeting to answer whatever questions you may have. In addition to the matters set forth herein, we will also discuss 2010 financial results. Refreshments will be provided before and after the meeting. Your views and opinions are very important to the Company. Whether or not you are able to be present at the Annual Meeting, we would appreciate it if you would please review the enclosed proxy statement and the Annual Report. Regardless of the number of shares you own, please promptly vote your shares by Internet, telephone or mail. We greatly appreciate the interest expressed by our stockholders, and we are pleased that in the past so many of you have voted your shares either in person or by proxy. We hope that you will continue to do so and urge you to execute and return your proxy as soon as possible. As our primary distribution method, we are furnishing proxy materials to our stockholders over the Internet. You may read, print and download our Annual Report and proxy statement at the investor section of our website at www.nvenergy.com (select “About our Company”; then “Investor Relations”). Sincerely, NV ENERGY, INC. 6226 W. Sahara Avenue Las Vegas, Nevada 89146 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 3, 2011 To our Stockholders: The 2011 Annual Meeting of Stockholders of NV Energy, Inc. (“Annual Meeting”) will be held at NV Energy’s Southern Operations Center (Beltway Complex), located at 7155 Lindell Rd., Las Vegas, NV 89118 at 8:00 a.m., Pacific Time. At the meeting, stockholders of NV Energy, Inc. (“Company”) will consider and vote on the following matters: 1. Elect to the Board of Directors the six nominees who are named in the attached proxy statement to serve until the Annual Meeting in 2012, and until their successors are elected and qualified; 2. An advisory vote on the Company’s executive compensation; 3. An advisory vote on the frequency of stockholder voting on the Company’s executive compensation; 4. Approval of certain amendments to and material terms of performance goals of the Company’s Amended and Restated Executive Long-Term Incentive Plan; 5. Approval of amendment of Articles of Incorporation to reduce super-majority vote required to amend Article on Director elections and removals; 6. Approval of amendment of Articles of Incorporation to reduce super-majority votes in “fair price” provision; 7. Ratify the selection of the Company’s independent registered public accounting firm; 8. Consider a stockholder proposal relating to majority voting for Directors to be included in the By- Laws; 9. Consider a stockholder proposal to amend the By-Laws to allow 15% of stockholders to call a special meeting; Consider a stockholder proposal to adopt a policy requiring executives to hold equity compensation through termination of employment; and Transact such other business as may properly come before the meeting, and any or all adjournments thereof. Stockholders of record of common stock at the close of business on March 8, 2011, will be entitled to vote by proxy or in person at the meeting, and any or all adjournments thereof. As our primary distribution method, we are furnishing proxy materials to our stockholders over the Internet. You may read, print and download our Annual Report and proxy statement at the investor section of our website at www.nvenergy.com. On March 21, 2011, we sent you a notice card by mail with instructions on how to access our proxy materials and Annual Report on the Internet and how to vote online. The notice further explains how to request a paper copy of the proxy materials and the Annual Report, if desired. Alternatively, if you have selected this as a preference in the past, you may have received your annual materials via email. Your email contains links to our proxy materials and annual report on the Internet and instructions how to vote online. You are cordially invited to attend the Annual Meeting in person. Whether you plan to attend the meeting or not, please read the accompanying proxy statement and then vote your shares as early as possible. You can change your vote and revoke your proxy at any time before the polls close at the meeting by following the procedures described in the accompanying proxy statement. On Behalf of the Board of Directors PAUL J. KALETA, Corporate Secretary Las Vegas, Nevada [March 21, 2011] TABLE OF CONTENTS GENERAL 1 INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 PROPOSAL NUMBER ONE – ELECTION OF DIRECTORS 6 PROPOSAL NUMBER TWO – ADVISORY VOTE ON THE COMPANY’S EXECUTIVE COMPENSATION 12 PROPOSAL NUMBER THREE – ADVISORY VOTE ON FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION 14 PROPOSAL NUMBER FOUR – APPROVAL OF CERTAIN AMENDMENTS TO AND MATERIAL PERFORMANCE GOALS OF THE RESTATED EXECUTIVE LONG-TERM INCENTIVE PLAN 15 PROPOSAL NUMBER FIVE – AMENDMENT OF ARTICLES OF INCORPORATION TO REDUCE SUPER-MAJORITY VOTE REQUIRED FOR AMENDING ARTICLE ON DIRECTOR ELECTIONS AND REMOVALS 24 PROPOSAL NUMBER SIX – AMENDMENT OF ARTICLES OF INCORPORATION TO REDUCE SUPER-MAJORITY VOTE REQUIREMENTS IN THE “FAIR PRICE” PROVISIONS 25 PROPOSAL NUMBER SEVEN – RATIFICATION OF THE SELECTION INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 26 PROPOSAL NUMBER EIGHT – STOCKHOLDER PROPOSAL FOR MAJORITY VOTING FOR DIRECTORS TO BE INCLUDED IN COMPANY’S BY-LAWS 27 PROPOSAL NUMBER NINE – STOCKHOLDER PROPOSAL TO AMEND BY-LAWS TO ALLOW 15% OF STOCKHOLDERS TO CALL SPECIAL MEETING 28 PROPOSAL NUMBER TEN – STOCKHOLDER PROPOSAL TO ADOPT POLICY REQUIRING SENIOR EXECUTIVES TO HOLD EQUITY COMPENSATION THROUGH TERMINATION OF EMPLOYMENT 30 BOARD AND GOVERNANCE MATTERS 31 BOARD COMMITTEES 32 EMPLOYEE COMPENSATION 34 EXECUTIVE COMPENSATION 35 EQUITY COMPENSATION PLAN INFORMATION 75 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 75 SECTION 16 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 77 AUDIT COMMITTEE REPORT 77 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 78 COMPENSATION COMMITTEE REPORT 79 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 79 INDEPENDENT PUBLIC ACCOUNTANTS 81 COMMUNICATIONS WITH DIRECTORS 82 OTHER MATTERS 82 NV ENERGY, INC. 6226 W. Sahara Avenue Las Vegas, NV 89146 PROXY STATEMENT
